Citation Nr: 1635660	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease (CAD) status post coronary artery bypass surgery.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to December 30, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to January 1969, to include service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran is in receipt of a TDIU effective from December 30, 2012.  Accordingly, the Board has construed the appellate claim to reflect this development.

The Board also notes that the Veteran previously provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  However, that hearing involved issues other than the current appellate claims; and he has not otherwise had a hearing as to these claims.

This case was previously before the Board in July 2013 and December 2015.  In July 2013, the Board remanded the case for further development.  Thereafter, in a December 2015 decision the Board, in pertinent part, awarded an initial rating of 60 percent for the service-connected CAD; determined that a rating in excess of 60 percent was not warranted; and found that the Veteran's CAD, alone, did not preclude his performance of substantially gainful employment.

The Veteran appealed the Board's December 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2016 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's December 2015 decision to the extent it denied a rating in excess of 60 percent for the Veteran's service-connected CAD, to include a TDIU based upon the CAD alone; and remanded the case for action consistent with the JMR.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that in December 2015 it also remanded the issues of entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for CAD and entitlement to special monthly compensation (SMC) for the loss of use of a creative organ for the promulgation of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App 238 (1999).  The Board notes, however, that entitlement to SMC for loss of use of a creative organ was subsequently established by a March 2016 Decision Review Officer (DRO) decision.  An SOC was promulgated on the earlier effective date claim in January 2016, but it does not appear the Veteran perfected an appeal as to that issue by filing a timely Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.302 (2015).  Further, the Veteran has not contended that these issues are on appeal, to include a recent August 2016 written brief from his accredited representative.  Moreover, these issues have not been certified as being on appeal.  See 38 C.F.R. §§ 19.35, 19.36, 20.1304(a).  Consequently, the Board concludes it does not have jurisdiction to address these claims at this time.


REMAND

As detailed in the December 2015 decision, the Board determined that a rating in excess of 60 percent for the Veteran's service-connected CAD was not warranted.  In making this determination, the Board noted, in part, that the Veteran has been awarded a TDIU based on the aggregate impact of his service-connected disabilities.  The Board further found that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's CAD, alone, do not preclude his performance of substantially gainful employment.  However, the JMR which was the basis for the Court's July 2016 Order contended, in essence, that the Board's December 2015 decision contained inadequate reasons and bases for this determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

The Board finds that a new competent medical examination would provide significant assistance in addressing the current appellate claims, to include the matters raised in the JMR.  A remand is required to conduct such development.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Allday v. Brown, 7 Vet. App. 517, 526 (1995); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his CAD since February 2015.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, should obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his CAD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and severity of his service-connected CAD.  The claims folder should be made available to the examiner for review before the examination.

In addition to the specific symptomatology, the examiner should comment upon the effect the Veteran's CAD has had upon his employability during the pendency of this case.  The examiner is requested to comment upon the following:

(a) Evaluate whether the Veteran's service-connected disability picture - whether due to the CAD alone or a cumulative effect of multiple disabilities - impaired his ability to meet the demands of a job, either sedentary or physical, during the pendency of this case. 

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments, particularly the CAD, on such work activities to include his prior work history as a postal service mail carrier. 

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2015, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




